          Case 1:20-cr-00425-MC        Document 2      Filed 09/17/20     Page 1 of 3




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    MEDFORD DIVISION


UNITED STATES OF AMERICA                            1:20-cr- c.\1.';,- MC..

              v.                                    INDICTMENT

ROBERT FRANCIS KLEIN,                               18 U.S.C. §§ 2261A(2)(A), (2)(B)
                                                    18 U.S.C. § 875(c)
              Defendant.




                              THE GRAND JURY CHARGES:

                                           COUNTl

                                           Stalking
                                   18 U.S.C. § 2261A(2)(A)

       From on or about June 27, 2019, through on or about September 10, 2020, in the District

of Oregon, defendant, ROBERT FRANCIS KLEIN, with the intent to harass and intimidate,

used an interactive computer service, an electronic communication service, an electronic

communication system of interstate commerce, and any other facility of interstate and foreign

commerce, to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, fear of death or serious bodily injury to A Vl and AV2.

       In violation of Title 18, United States Code, Section 2261A.




Indictment                                                                                  Page 1
                                                                                    Revised April 2018
          Case 1:20-cr-00425-MC          Document 2     Filed 09/17/20      Page 2 of 3




                                           COUNT2

                                           Stalking
                                    18 U.S.C. § 2261A(2)(B)

       From on or about June 27, 2019, through on or about September 10, 2020, in the District

of Oregon, defendant, ROBERT FRANCIS KLEIN, with the intent to harass and intimidate,

used an interactive computer service, an electronic communication service, an electronic

communication system of interstate commerce, and any other facility of interstate and foreign

commerce, to engage in a course of conduct that caused, attempted to cause, and would be

reasonably expected to cause, substantial emotional distress to AVl and AV2.

       In violation of Title 18, United States Code, Section 2261A(2)(B).

                                           COUNT3

                           Threats via Interstate Communications
                                      18 U.S.C. § 875(c)

       On or about September 1, 2020, in the District of Oregon, defendant, ROBERT

FRANCIS KLEIN, did knowingly and willfully transmit in interstate commerce, a

communication containing a threat to injure the person of another, to wit: a telephonic voice

message threatening to decapitate AV2;

       In violation of Title 18, United States Code, Section 875(c).

                                           COUNT4

                           Threats via Interstate Communications
                                      18 U.S.C. § 875(c)

       On or about September 4, 2020, in the District of Oregon, defendant, ROBERT

FRANCIS KLEIN, did knowingly and willfully transmit in interstate commerce, a




Indictment                                                                                 Page2
          Case 1:20-cr-00425-MC        Document 2       Filed 09/17/20    Page 3 of 3




communication containing a threat to injure the person of another, to wit: a telephonic voice

message threatening to break the spine of AV2;

       In violation of Title 18, United States Code, Section 875(c).

Dated this Jl___ day of September 2020.             A TRUE BILL.




Presented by:

BILLY J. WILLIAMS
United S tes Attom
                Q__._---------

J       . BRASSELL, WASB #51639
Assistant United States Attorney




Indictment                                                                                 Page3
